DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al.(EP 2979856B1) in view of Madsen et al.(US Publication 2017/0043539).
Kawabe et al. discloses a method of tape lamination comprising supplying a tape have a thickness of 20-80 microns and laying it up on a mold surface(not shown).[0016]  The reference does not disclose the specifics of the lamination process.  Madsen et al. discloses it is known to laminate a plurality of tows together before placing them on a mold surface and them pressing them to shape the tows to the mold surface.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to form the article of Kawabe et al. by laminating a plurality of tows together and applying the laminated tows to a mold surface and pressing them against the a surface as shown by Madsen et al. since Madsen et al. is directed to a similar process as Kawabe et al. and suggests an automated manufacturing system that laminates a plurality of tows together which are then used to form the article using compression against a mold is conventional([0002]-[0009]) and since applying the tows to a mold surface and compressing them against the mold surface is extremely well-known and conventional in the composite arts.
Regarding claim 3, Kawabe et al. discloses the tapes include a resin tape having a thickness of 20 microns.[0030]
Regarding claim 4, Madsen et al. shows the tows are laminated together in a provisional fixing step before application to the mold.(Figure 1)
Regarding claim 5, Madsen et al. discloses the controller can adjust the feed through the tows, suggesting it can stop or start the feed of the tows[0019], and thus cause the tapes to have different thickness dependent on the number of tows present.   
Regarding claim 6, since the resin tapes are interspersed with the fiber layers, one in the art would appreciate they would be laminated to the fiber tapes in the provisional fixing step, particularly since they are every two layers[0037] and Madsen et al. shows laminating more than two layers in the provisional fixing step.
Regarding claim 7, Madsen et al. discloses a positioning system to orient the compact roller relative to the surface, which would adjust the conveyance of the tape in accordance with the lamination.[0022] 
Regarding claim 8, Madsen et al. shows the tapes are laminated in a sequential order and Kawabe et al. says the tapes are oriented in different directions, which would cause them to overlap.[0021]
Regarding claim 9, Kawabe et al. discloses the tapes are oriented in different directions for different layers and thus would be overlapping.[0021]  While the reference do not explicitly disclose joining a laminated tape and an individual tow on the mold, Madsen et al. does disclose that feed of the tows to the provisional fixing step can be adjusted, suggesting it can be adjusted to only have one tow feed through.  Additionally, the number of tows laminated together and whether they are laminated together is dependent on the number of tows layered in the final product. 
Regarding claim 10, both Kawabe et al.[0026] and Matsen et al.(change in the length[0019]) disclose the tapes can be cut during the lamination process.
Regarding claim 11, while the reference do not disclose the locations of the cut ends relative to one another, one I the art would appreciate these would be weaker areas relative to the uncut areas and therefore would not have the cut ends overlapping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746